          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                 x
                                                   :
UNITED STATES OF AMERICA
                                                   :     CONSENT PRELIMINARY ORDER
               - v. -                                    OF FORFEITURE AS TO SPECIFIC
                                                   :     PROPERTY/
ELVIS CAPELLAN,                                          MONEY JUDGMENT
                                                   :
                        Defendant.                       21 Cr. ____ (AJN)
                                                   :
----------------------------------                 x

               WHEREAS, on or about March 2, 2021, ELVIS CAPELLAN (the “Defendant”),

was charged in a one-count Information, 21 Cr. ____ (AJN) (the “Information”), with theft and

receipt of stolen mail matter, in violation of Title 18, United States Code, Sections 1708 and 2

(Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of the offense

charged in Count One of the Information, including a sum of money equal to $28,000 in United

States currency, representing the amount of proceeds traceable to the commission of the offense

charged in Count One of the Information;

               WHEREAS, on or about November 19, 2020, the Government seized the following

items from the Defendant at the time of his arrest at John F. Kennedy International Airport:

                    a. Approximately $9,400 in United States currency;

                    b. One Black Apple iPhone, IMEI 35 299909 988350 3;

                    c. One Black Apple iPhone 7 Plus, IMEI 35 537508 291022 2;

                    d. One Black Apple iPhone 8 Plus, IMEI 35 483209 999260 2;
          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 2 of 7




                    e. One Black Apple iPhone XS Max, IMEI 35 726309 489575 5;

                    f. One Blue Apple iPhone 12 Pro Max, IMEI 35 671511 231846 7;

                    g. One Gray Apple iPhone 12 Pro Max, IMEI 35 671511 285180 6;

                    h. One Green Apple iPhone, IMEI 35 389910 230299 7;

                    i. One Green Apple iPhone 11 Pro, IMEI 35 323410 023656 9;

                    j. One Green Apple iPhone 11 Pro Max, IMEI 35 390410 096149 5;

                    k. One Rose Gold Apple iPhone 12 Pro Max, IMEI 35 671211 219389 1;

                    l. One Rose Gold Apple iPhone 12 Pro Max, IMEI 35 671211 721904 8;

                    m. One Rose Gold Apple iPhone XS, IMEI 35 720309 008769 2;

                    n. One Rose Gold Apple iPhone XS Max, IMEI 35 727509 854968 3;

                    o. One Samsung Galaxy A51, IMEI 3540 3011 6187 591;

(a. through o., collectively, the “Specific Property”);
               WHEREAS, on or about March 2, 2021, the Defendant pled guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to

forfeit, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and Title 28 United States

Code, Section 2461(c), a sum of money equal to $28,000 in United States currency, representing

proceeds traceable to the commission of the offense charged in Count One of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $28,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Information that the Defendant personally obtained;
           Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 3 of 7




                WHEREAS, the Defendant further consents to the forfeiture of all his right, title

and interest in the Specific Property, which constitutes proceeds of the offense charged in Count

One of the Information;

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence, with the

exception of the Specific Property; and

                WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Christy Slavik of counsel, and the Defendant, and his counsel, Patrick J. Brackley, Esq.,

that:

                1.       As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, a money judgment in the amount of $28,000 in United States currency

(the “Money Judgment”), representing the amount of proceeds traceable to the offense charged in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

                2.       As a result of the offense charged in Count One of the Information, to which

the Defendant pled guilty, all of the Defendant’s right, title and interest in the Specific Property is
          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 4 of 7




hereby forfeited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853.

               3.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property/Money Judgment is final as to the

Defendant, ELVIS CAPELLAN, and shall be deemed part of the sentence of the Defendant, and

shall be included in the judgment of conviction therewith.

               4.      All payments on the outstanding Money Judgment shall be made by postal

money order, bank or certified check, made payable to the United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:

Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New

York, New York 10007 and shall indicate the Defendant’s name and case number.

               5.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               6.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property/Money Judgment, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

               7.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty
          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 5 of 7




(30) consecutive days. Any person, other than the Defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                8.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner’s alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner’s right, title or interest in the Specific Property, the time and circumstances

of the petitioner’s acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner’s claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                9.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                10.     Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed. All Specific Property forfeited to the

United States under a Final Order of Forfeiture shall be applied towards the satisfaction of the

Money Judgment.

                11.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.
          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 6 of 7




               12.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               13.    The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property/Money Judgment, and to amend it as necessary, pursuant to

Rule 32.2 of the Federal Rules of Criminal Procedure.

               14.    The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment to Assistant United

States Attorney Alexander J. Wilson, Co-Chief of the Money Laundering and Transnational

Criminal Enterprises Unit, United States Attorney’s Office, One St. Andrew’s Plaza, New York,

New York 10007.




                     [THIS SPACE LEFT INTENTIONALLY BLANK]
          Case 1:21-cr-00139-AJN Document 22 Filed 07/21/21 Page 7 of 7




               15.      The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property/Money Judgment may be executed in one or more counterparts, each of which

will be deemed an original but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York




By:    ______________________________________
       __
        ____
        __ ____
             ____
             ____
             __ ____
                  ____
                  __ ________
                     ___   ___
                            ____
                            ____
                               ____
                                 ____
                                 __ ____
                                    __ ____
                                       __ ____
                                          __ _____
                                             ____
                                                ____
                                                   ____
                                                   __ ____
                                                      __ ____       March 1, 2021
       CHRISTY SLAVIK                                              DATE
       Assistant United States Attorney
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-1113


ELVIS CAPELLAN



By:
       ELVIS CAPELLAN                                              DATE



By:                     __________________________
                        ______________________
       PATRICK J. BRACKLEY, ESQ.                                   DATE
       Attorney for Defendant
       233 Broadway Suite 2370
       New Y
       N    York,
               k NY 10279


SO ORDERED:


______________________________________                            
                                                                   __________
HONORABLE                                                          DATE
UNITED STATES DISTRICT JUDGE
